
	
		I
		111th CONGRESS
		2d Session
		H. R. 6383
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. Schmidt
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To assist the State of Ohio in conducting a bed bug
		  prevention and mitigation program.
	
	
		1.Short titleThis Act may be cited as the
			 Bed Bug Prevention and Mitigation
			 Pilot Program Act.
		2.Bed bug
			 prevention and mitigation pilot program
			(a)Grant
			 requiredUsing such amounts
			 as may be appropriated pursuant to the authorization of appropriations in
			 subsection (e), the Administrator of the Environmental Protection Agency shall
			 make a grant to the State of Ohio to support a pilot program under which
			 political subdivisions of the State and housing authorities in the State use
			 the grant funds to supplement on-going bed bug prevention and mitigation
			 activities.
			(b)Distribution of
			 FundsAs a condition on the
			 receipt of the grant under subsection (a), the State of Ohio shall charge the
			 Ohio Department of Agriculture, working in conjunction with the Ohio Department
			 of Health, to distribute the grant funds to political subdivisions and housing
			 authorities addressing persistent bed bug infestations and whose residents lack
			 the financial resources to adequately mitigate bed bug infestations without
			 assistance.
			(c)Use of
			 FundsGrant funds may be used
			 to—
				(1)retain commercial applicators of pesticides
			 (as defined in section 2(e)(3) of the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136(e)(3))) to perform bed bug prevention and
			 mitigation activities that are proven and effective against bed bugs;
				(2)purchase and
			 distribute mattress covers;
				(3)dispose of and
			 replace bed beg infested material;
				(4)conduct bed bug
			 monitoring activities; and
				(5)treat used
			 mattresses and furniture using methods proven to control all life stages of bed
			 bugs.
				(d)Data collection
			 and report
				(1)Data
			 collectionAfter the end of
			 fiscal year 2012, the Administrator shall collect from the State of Ohio the
			 following data:
					(A)The number of political subdivisions and
			 housing authorities receiving grant funds and total funds awarded to each
			 political subdivision and housing authority.
					(B)The criteria used to award funds to such
			 political subdivisions and housing authorities.
					(C)The success
			 achieved in reducing bed bug infestation and the methods used to manage bed bug
			 infestation.
					(D)Documented results
			 of intervention efforts with some measurement of infestation rates both before
			 and after intervention.
					(2)Report to
			 congressNot later than
			 September 30, 2013, the Administrator shall submit to Congress a report setting
			 forth the data collected under paragraph (1).
				(e)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Administrator $500,000 for each of fiscal
			 years 2011 and 2012 to make grants under subsection (a).
			
